Citation Nr: 1106646	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-18 008	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a neck tumor, to include as 
due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in August 2007.  A transcript of the 
hearing has been associated with the claims file.  

In April 2008, the Board issued a decision (1) granting a 
petition to reopen a claim of service connection for a skin 
disorder; (2) granting service connection for a skin disorder; 
(3) denying service connection for a neck tumor; and (4) 
remanding a claim for an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).  

The Veteran appealed the Board's April 2008 decision regarding 
the denial of service connection for a neck tumor to the United 
States Court of Appeals for Veterans Claims (Court).  The Court 
issued a memorandum decision in June 2010 vacating the Board's 
decision and dismissing the case for lack of jurisdiction.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1970 to September 1971.

2.  In September 2010, the Board received notice that the Veteran 
had died in October 2009.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of the appeal at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of a claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


